Citation Nr: 9922081	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-39 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
intervertebral disc syndrome at T1-T2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a low back disorder and confirmed and 
continued a 10 percent evaluation for the service-connected 
intervertebral disc syndrome at T1-T2.

During the veteran's May 1997 VA examination, he stated that 
he had experienced headaches ever since his in service 
injury.  The Board construes this as an informal claim of 
entitlement to service connection for headaches and the 
matter is referred to the RO for consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In December 1979, the Board denied service connection for 
a lumbosacral spinal disorder.

3.  Evidence received since the December 1979 Board decision 
is new but does not bear directly and substantially on the 
question of whether the veteran's low back disorder was 
acquired as a result of active service or whether arthritis 
of the lumbar spine was manifested within a year of discharge 
from service.

4.  The veteran's service-connected intervertebral disc at 
T1-T2 is manifested by limitation of motion of the thoracic 
spine with, tenderness to palpation over the thoracic spine 
and osteoarthritis of the thoracic spine.  His symptomatology 
more nearly approximates moderate intervertebral disc 
syndrome with recurring attacks. 


CONCLUSIONS OF LAW

1.  The December 1979 Board decision denying service 
connection for a lumbosacral spinal disorder is final.  38 
U.S.C.A. § 7104 (West 1991).

2.  The evidence received since the December 1979 Board 
decision, which denied the claim for service connection for a 
lumbosacral spinal disorder, is not new and material; the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7104, (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The criteria for an evaluation of 20 percent for 
intervertebral disc syndrome of T1-T2, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A.  Applicable laws and Regulations

The veteran contends that during service, he injured his low 
back after lifting a heavy overhead door and that he received 
treatment.  The veteran contends that he could neither turn 
his head nor his body for about three weeks following the 
incident but that he continued to receive treatment 
throughout the remainder of service, including both the upper 
and lower parts of the back.

Under the law, in the context of this issue on appeal, 
service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp 1999).  
The Board notes that if a disorder is a specified chronic 
disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp 1999); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  See also 38 U.S.C.A. § 7291 (West 
1991 & Supp 1991) (setting forth the provisions for finality 
of Court decisions).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which provides, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Where there is a prior unappealed rating decision, the claim 
may not be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 7105(c).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  The first 
step is to determine whether new and material evidence has 
been received under 38 C.F.R. § 3.156(a).  Secondly, if new 
and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine 
whether the claim is well grounded under 38 U.S.C.A. 
§ 5107(a).  In making this determination, all of the evidence 
of record is to be considered and presumed to be credible.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if 
the claim is found to be well grounded, then the merits of the 
claim may be evaluated after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met.  Elkins v. West, No. 
97-1534 (U.S. Vet. App. February 17, 1999); Winters v. West, 
No. 97-2180 (U.S. Vet. App. February 17, 1999); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

While the RO in its review of this case applied the standard 
of Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), that is, 
whether the evidence would create a reasonable possibility of 
a change in the outcome of the case, its use of the standard 
is not prejudicial to the veteran.  As discussed by the 
United States Court of Appeals for the Federal Circuit in 
Hodge, the standard set forth in the regulatory language 
essentially represents a lesser burden than that imposed by 
Colvin.  38 C.F.R. § 3.156(a) (1998).  As the application of 
Hodge represents a lesser burden for the veteran, the Board's 
application of Hodge, and thus its use of the standard set 
forth in 38 C.F.R. § 3.156(a) in the decision below will not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In a February 1951 rating decision, the RO initially granted 
service connection for intervertebral disc syndrome at T1-T2.  
In a March 1976 rating decision, the RO granted service 
connection for a herniated disc of the thoroco-lumbar spine 
as part of the service-connected intervertebral disc syndrome 
at T1-T2.  In a May 1978 rating decision, the RO determined 
that the March 1976 decision was clearly and unmistakably in 
error in establishing service connection for thoroco-lumbar 
herniated disc and it was proposed that service connection 
for such disability be severed.  In an October 1978 rating 
decision, the RO severed service connection for lumbosacral 
and thoracolumbar spinal condition.  In a December 1979 Board 
decision, it was determined that the lumbosacral and 
thoracolumbar spinal disorders clearly and unmistakably were 
not incurred in or aggravated by service and that the grant 
of service connection for a herniated disc of the 
thoracolumbar spine by way of inclusion in the service-
connected intervertebral disc syndrome at T1-T2 was clearly 
and unmistakably erroneous and would not be restored.  In 
August 1994, the veteran sought to reopen his claim for 
service connection for a low back disorder.  As such, the 
Board finds that the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is the evidence added to the record 
since the December 1979 Board decision.

B.  Evidence

Evidence that was of record at the time of the December 1979 
Board decision denying service connection for a lumbosacral 
and thoracolumbar spinal disorder consisted of: (1) service 
medical records, wherein it was shown that in February 1943, 
the veteran was seen for complaints of pain in the back, 
shoulder and arm on the right side.  The veteran gave a 
history of a recent injury while putting up an overhead door.  
Myalgia of the neck muscles was diagnosed.  The remainder of 
the service medical records make no reference to a spinal 
injury or other disorder.  No musculoskeletal defects were 
noted during a November 1945 examination for separation; (2) 
a July 1946 medical report, submitted by Daniel J. Kindel, 
M.D., reflecting that the veteran was seen for an un-related 
disorder.  There were no subjective complaints or objective 
findings relating to the low back; (3) an October 1950 VA 
examination report showing that the veteran complained of 
having trouble with his neck and shoulder after he had lifted 
heavy doors during service in 1943.  The examination report 
is negative for any complaints or objective findings relating 
to the low back; (4) lay statements, dated in November 1950 
and January 1951, showing that the veteran had not been 
injured prior to service and that during service in 1942-
1943, he had injured his neck and shoulders lifting heavy 
overhead doors.  It was also indicated that the veteran 
continued to complain of severe pain in his shoulders and 
neck and that such attacks would last a couple of weeks; (5) 
an October 1955 VA examination report that was negative for 
any complaints or findings relating to the low back; (6) a VA 
hospitalization report, dating from February to March 1967, 
reflecting that the veteran was hospitalized for an un-
related disorder.  There were no references made to the low 
back; (7) VA progress notes, dating from December 1966 to 
March 1970, indicating that the veteran was primarily seen 
for a number of un-related disorders.  These reports showed 
that the veteran complained of neck, back and shoulders pain 
for which he was given Darvon; (8) a July 1970 report, 
submitted by Roland V. Boike, D.C., reflecting that the 
veteran was seen for complaints which included frequent 
headaches, muscular tension in the thoracic spine and pain in 
the left side of the lumbosacral joint which radiated into 
his left thigh.  All neurological and orthopedic tests were 
within normal limits except for moderate muscle spasms of the 
interscapular muscles and moderate muscle spasms of the 
lumbar muscles on the left side of the spine.  The veteran 
was diagnosed as having chronic sprain of the thoracic and 
lumbar spine with resulting moderate sciatic neuralgia which 
affected his left thigh; (9) statements, dated in June and 
July 1970, showing that since the veteran had returned home 
from the service in 1945, he had had a neck, leg and spinal 
disorder; (10) a January 1971 X-ray report of the thoracic 
spine was submitted by Henri LeClaire, M.D.  There was no 
reference made to the lumbar spine; (11) A VA hospitalization 
report, dated in January 1971, reflecting that the veteran 
was diagnosed as having cervical spondylosis.  The report was 
negative for any complaints or objective findings relating to 
the low back; (12) a December 1975 letter and copy of a 
medical retirement examination showing that the veteran was 
an employee at General Electric from December 1951 to July 
1973, at which time he retired as a result of a medical 
disability.  The medical retirement examination report noted 
that the veteran walked cautiously and slowly and wore a 
brace.  An examination of the lumbar spine showed that the 
veteran wore a back support and was reluctant to bend or 
move.  A straight leg test was positive, bilaterally, and 
both tendo-Achilles reflexes were hypoactive.  An X-ray of 
the lumbar spine showed sacralization at L5, spurring of the 
vertebra, some scoliosis and linear calcification in the 
abdominal aorta; (13) a January 1976 VA examination report 
noted that the veteran complained of pain in the lower dorsal 
and lumbar regions.  He reported that he had injured his back 
in service, that he had a brace but that it didn't help and 
that he had pain from the back which radiated into the left 
legs.  The veteran was diagnosed as having a herniated disc 
of the thoraco-lumbar spine; (14) a June 1977 VA outpatient 
report reflecting that the veteran was service-connected for 
intervertebral disc syndrome at T1-T2 with tenderness at L1-
L5, had partial intermittent numbness and pain of the lumbar 
muscles at L1-L5 on the left and that he had been issued a 
lumbo-sacral corset; (15) a February 1978 hearing transcript 
which showed that the veteran reported having pain in his low 
back and legs, which was unresponsive to medication, that he 
wore a back brace all the time, had muscle spasms, used a 
cane to keep his balance, had last worked in January 1973 and 
had to leave as a result of a back problems, and that he was 
treated for a low back condition during service.  The veteran 
reported that the treatment he received in service was 
precipitated by an injury and had affected both his upper and 
lower back.  He could neither turn his head or his body for 
about three weeks following the incident.  The veteran 
related that he continued to receive treatment throughout the 
remainder of service, to include both his upper and lower 
back; (16) an April 1978 VA examination report noting that 
the veteran reported having first injured his back lifting a 
heavy tank door during service.  He complained of pain in the 
lower lumbar area.  The veteran was diagnosed as having 
arthritis of the cervical and lumbar spine. 

Medical evidence received since the December 1979 Board 
decision includes various private and VA medical records, 
dating from 1988 to 1998, and a March 1996 hearing transcript 
from the RO in Cincinatti, Ohio.   

An August 1988 private medical report reflects that the 
veteran was hospitalized for an un-related disorder.  There 
are no references with regards to the low back.  

VA outpatient reports, dating from October 1993 to August 
1994, reflect that the veteran was seen for other disorders, 
to include complaints of back, neck and shoulder pain.  The 
veteran was diagnosed as having bilateral shoulder 
impingement.  None of these reports, however, contain an 
etiology with respect to the veteran's low back.

An October 1994 VA spine examination report shows that the 
veteran reported having injured his back loading a tank track 
onto a truck.  Over the years, the veteran indicated that he 
had had problems with his back, which had become increasingly 
severe.  The veteran indicated that he took over-the-counter 
medications for his back and wore a brace.  During the 
examination, the veteran walked with a cane and was wearing a 
corset type back brace with stays.  The veteran walked slowly 
and dressed and undressed with some difficulty.  On 
examination of the lumbar and thoracic spine, there was 
considerable rigidity of the paraspinal muscles, bilaterally, 
and arthritic changes were present by palpation.  The veteran 
had limited range of motion in all degrees with complaints of 
pain.  Reflexes were equal but hypoactive.  There was no 
evidence of any atrophy or other neurological deficits.  An 
X-ray of the lumbar spine revealed rotodextroscoliosis of the 
spine and osteoarthritis at L2-L3 and L4-L5.  The veteran was 
diagnosed as having degenerative disc disease of the lumbar 
spine at multiple levels, osteoarthritis of the lumbar spine 
and scoliosis of the thoracic and lumbar spines.  

A March 1995 VA spine examination report indicates that the 
veteran complained of having had low back pain as a result of 
having injured his low back while working on tanks during 
service.  He related that he had also sustained some 
intervening injures at work over the previous fifty years.  
During an examination of the lumbar spine, it was noted that 
the veteran had decreased range of motion of the lumbar spine 
with pain.  Arthritic changes were present and there was 
considerable rigidity of the lumbar spine.  The veteran was 
diagnosed as having degenerative disk disease at the lumbar 
spine with arthritic changes.  

During a March 1996 hearing at the RO in Cincinnati, Ohio, 
the veteran testified that he had injured his low back at the 
same time as his upper back during service.  The veteran also 
reported having sustained four low back injuries while 
working for General Electric and, as a result, he retired on 
medical disability.  

VA outpatient reports, dating from 1994 to 1997, reflect that 
the veteran was seen primarily for un-related disorders, and 
that he complained of back pain which radiated into his legs.  
These records, however, do not contain an etiological opinion 
relating any of the complaints of leg and back pain to 
service. 

A May 1997 VA Diseases of the Brain and Injuries examination 
report reflects that the veteran's claims file was reviewed 
prior to the examination.  The veteran primarily complained 
of chronic headaches and neck and back pain.  The veteran 
described two lifting injuries in 1943.  The first incident 
involved lifting an overhead garage door which caused a pop 
in his back just below the level of the neck.  The second 
incident occurred when he was again lifting heavy doors, 
which became jammed, and he fell backwards onto the concrete 
floor onto his back.  The veteran stated that the next day, 
he had extreme difficulty moving his neck along with pain in 
the upper back and shoulders.  He also reported that he had 
some back pain associated with this injury, but stated that 
then he was treated, the primary focus was on his neck and 
shoulders.  He reported that he had attended physical therapy 
for a couple of weeks.  

On examination of the lumbar spine in May 1997, it was noted 
that the veteran had limited extension, flexion and lateral 
flexion secondary to pain.  The veteran reported having some 
tenderness to palpation over the upper thoracic area all the 
way down to the lumbosacral spine on palpation over the 
vertebral processes.  There was some evidence of scoliosis 
and the veteran also had pain to palpation over the right 
sacroiliac joint.  The remainder of the examination was 
normal with the exception of some pain in the lateral aspect 
of the left lower legs and a glove distribution to 
approximately the elbows, bilaterally, and some decreased 
vibratory sense to the knees, bilaterally.  An X-ray of the 
lumbar spine revealed marked osteoarthritis of the lumbar 
vertebrae, degenerative disc disease and atheromatous disease 
involving the aorta and the origin of the iliac vessels.  The 
veteran was diagnosed as having left L5-S1 radiculopathy as 
manifested by sensory loss and diminished deep tendon 
reflexes at the ankles.  

In a July 1998 addendum to the May 1997 VA examination, the 
examiner was asked to address the question as to the etiology 
of the lumbar spine disability.  The examiner indicated that 
he had reviewed the entire claims file, to include the 
service medical records.  It was the opinion of the VA 
examiner that X-rays of the cervical, thoracic and lumbar 
spine were consistent with osteoarthritis changes throughout 
the entire spine which was a progressive degenerative process 
and could not be explained by an injury sustained in service.  
Furthermore, the examiner concluded that he could not find 
any documentation of complaints or treatment to a specific 
low back problem in the service records.  The assessment of 
the examiner was that the veteran's chronic musculoskeletal 
back pain was a result of diffuse degenerative disease which 
could not be explained by an injury sustained in service and 
was more likely than not due to age related changes.  

A November 1998 medical report, submitted by James P. Duffy, 
M.D., reflects that he had been treating the veteran since 
April 1987 for chronic strain and sprain of the lumbar spine, 
which the veteran had sustained at work in 1971.  Dr. Duffy 
indicated that he had had treated the veteran in September 
1998 for continued pain and stiffness in his low back and 
that he was diagnosed as having chronic strain and sprain of 
the lumbar spine.  The veteran was advised to continue with 
home exercises.  

C.  Analysis

In considering whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disorder, the Board has determined that the evidence 
added to the record since the December 1979 Board decision 
while new, as it was not of record at the time of the Board 
decision, is not material.  In reaching such conclusion, the 
Board finds that the newly submitted private and VA medical 
evidence does not bear directly or substantially on the 
veteran's claim for service connection for a low back 
disorder.  In this regard, a July 1998 VA medical report 
reflects that after a complete review of the veteran's claims 
file, to include the service medical records, the VA examiner 
concluded that the veteran's chronic musculoskeletal back 
pain due to diffuse degenerative disease was more likely than 
not a result of age related changes than to an injury 
sustained during service.  Additionally, the veteran has 
admitted that he has sustained several post-service injuries 
to his lumbar spine at work.  Therefore, as the medical 
evidence shows that the veteran's current low back disorder 
is more likely than not a result of age related changes and 
not an-inservice injury, new and material evidence has not 
been submitted to reopen the claim for service connection for 
a low back disorder in accordance with 38 C.F.R. § 3.303(b) 
(1998).  In addition, none of the newly submitted evidence 
reflects that the arthritis of the lumbar spine was 
manifested to a degree of 10 percent or more within a year of 
discharge from service in order to warrant service connection 
for a low back disorder in accordance with 38 C.F.R. § 3.307, 
3.309 (1998). 

In this case, the Board observes that the veteran has 
submitted additional evidence in regard to his previously 
denied claim for service connection for a low back disorder.  
Nevertheless, this evidence is cumulative and redundant of 
evidence previously of record and does not bear "directly 
and substantially" on the question of whether such 
disability was incurred during the veteran's active military 
service or show that arthritis of the lumbar spine was 
manifested within a within a year of discharge from service 
to a degree of 10 percent or more.  As such, this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Therefore, 
it is the conclusion of the Board that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for a low back disorder.

Furthermore, as the Board is not aware of the existence of 
additional relevant evidence that could serve to reopen the 
veteran's claim for service connection for a low back 
disorder, there is no further duty on the part of the VA 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Increased Evaluation 

A.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 10 percent for 
intervertebral disc syndrome of T1-T2 is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant 
evidence has been obtained with respect to the claim and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected low back disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The service-connected intervertebral 
disc syndrome at T1-T2 has been evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 
10 percent disability evaluation will be assigned for mild 
intervertebral disc syndrome.  A 20 percent disability 
evaluation is assigned where there is evidence of moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability evaluation is warranted where there is 
evidence of severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation, the maximum schedular evaluation, will be 
assigned where there is evidence of pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief.

Another relevant code is 38 C.F.R. § 4.71a, Diagnostic Code 
5291.  Under that code, a 10 percent maximum evaluation 
encompasses situations where there is moderate or severe 
limitation of motion of the dorsal spine.  

Where there is a question as to which of two evaluations 
should be assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995); VAOPGCPREC No-36-97 (December 12, 
1997).

B.  Factual Background

As noted in the previous section, an August 1988 private 
medical report and VA outpatient reports, dating from October 
1993 to August 1994, primarily reflect that the veteran was 
seen for un-related disorders.  However, these records also 
reflect that the veteran complained of back, neck and 
shoulder pain, had bilateral arm and shoulder weakness, and 
was diagnosed as having bilateral shoulder impingement.  
These reports, however, do not provide evidence specifically 
relating to the T1-T2 area. 

An October 1994 VA spine examination report reflects that the 
veteran was primarily seen for his lumbar spine.  However, it 
was noted that there was a curvature of the thoracic spine 
and the veteran was diagnosed as having scoliosis of the 
thoracic spine.   In addition, considerable rigidity of the 
paraspinal muscles was noted, as were arthritic changes by 
palpation.  Motion was reported to be limited in all degrees 
with complaints of pain.  

A March 1995 VA spine examination report reflects that the 
veteran complained of pain and stiffness in his neck which 
radiated out into the shoulder and upper arm area.  On 
examination, the veteran walked and held his neck and back in 
a rather stiff manner.  On examination of the cervical spine, 
there was some straightening of the normal cervical lordosis.  
The veteran was able to look to the right and left to 20 
degrees and had flexion, extension and lateral motion of the 
head all to ten degrees.  There was some increase in the 
normal thoracic kyphosis.  An X-ray of the thoracic spine 
revealed anterior wedging of the T-9 vertebral body with 
questionable lucency over the posterior aspect, which was 
most likely artifactual.  The veteran was diagnosed as having 
degenerative disk disease and arthritis of the upper thoracic 
spine, and the examiner noted that disc disease at the 
thoracic level was a rare condition.  

During a March 1996 hearing at the RO in Cincinnati, Ohio, 
the veteran testified that he had considerable pain and 
limitation of motion of his neck and that his arms would 
become numb and tingly from the elbows up.  The veteran 
related that he had difficulty sleeping because he could not 
sleep on either his back or his stomach and that he could 
only sleep on either side until he experienced pain.  

VA outpatient reports, dating from March 1994 to April 1997, 
reflect that the veteran was seen for un-related disorders 
and that he complained of back, neck, leg and shoulder pain.  
These records, however, do not contain specific objective 
findings relating to the thoracic spinal area. 

A May 1997 VA spine report reflects that the veteran reported 
having sustained two in-service injuries with respect to his 
neck and lumbar spine.  It was noted that the veteran took 
several medications for pain.  He complained of pain 
radiating down his legs with prolonged walking and numbness 
down his arms most notably when he lies down at night.  It 
was noted that this occurred almost every night.  On 
examination, the veteran's Cranial Nerves II through XII were 
intact.  A motor examination revealed a tentative gait 
without the use of any ambulatory aids.  The veteran had 
difficult walking on his heels, toes, tandem and needed 
assistance with balance in all activities.  Range of motion 
of the cervical spine was reported to be limited in 
extension, lateral rotation and lateral flexion, bilaterally, 
but he had full forward flexion.  The veteran reported 
tenderness to palpation over the upper thoracic all the way 
down to the lumbosacral spine on palpation over the vertebral 
processes.  There was a note of scoliosis.  There was no 
evidence of any significant atrophy of any of the major 
muscle groups of the upper or lower extremities.  Muscle tone 
and bulk was found to have been normal in all four 
extremities.  Muscle strength was 5/5 in all major muscle 
group of the upper and lower extremities with the exception 
of a left 4/5 grip.  Rapid alternating movements were done 
well, bilaterally.  

During a sensory examination in May 1997, a Romberg's sign 
was negative.  Light touch was intact in all four 
extremities.  The veteran described decreased pain in the 
lateral aspect of the left lower leg and a glove distribution 
to approximately the elbows, bilaterally, in the upper 
extremities.  The veteran reported decreased vibratory sense 
to the knees, bilaterally.  Vibration was intact in the 
hands, and position sense was exquisite at the fingers and 
great toes.  Deep tendon reflexes were 1+ and symmetrical at 
the brachial radialis biceps, triceps, knees were 2+, 
bilaterally.  Ankle jerks were 1+ with reinforcement, 
bilaterally.  There were no pathological reflexes noted and 
no sensory level found on the thorax.  An X-ray of the 
thoracic spine showed evidence of marked osteoarthritis.  The 
pertinent diagnosis was that there was no evidence of any 
cervical radiculopathy or myelopathy.  

A July 1998 addendum to the May 1997 VA examination does not 
contain any objective findings relating to the veteran's 
thoracic spine.  

A September 1987 letter received by the RO in November 1998 
indicates that the veteran was seen at the Southern Ohio 
Sports Medicine Center in September 1987.  Examination of the 
thoracic spine revealed no evidence of muscle spasm.  The 
veteran was reported to lack 20 degrees of flexion and right 
lateral bending and to lack 30 degrees of extension and left 
lateral bending. 

C.  Analysis 

In this case, the Board has reviewed the recent evidence of 
record and finds that it reasonably supports a finding that 
an increased evaluation to 20 percent is warranted for the 
veteran's intervertebral disc syndrome of T1-T2.  Recent 
objective findings pertaining to this disorder include 
moderate limitation of motion, some scoliosis of the thoracic 
spine and tenderness to palpation over the upper thoracic 
spine.  He has complaints of radiating pain and nightmares 
nightly.  

Additionally, the Board observes that, in a recent precedent 
opinion, the Acting VA General Counsel held that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must be 
considered when a disability is evaluated under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97 (December 12, 1997).  In 
applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed to 
such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability.  See also DeLuca v. Brown, 8 Vet. App. 202, 204- 
07 (1995).  In this regard, the veteran has complained of 
radiating pain, numbness, and pain after walking.  His gait 
has been noted to be tentative and his balance has been noted 
to need assistance.  

Overall, there is reasonably persuasive evidence of record 
indicating that the veteran's intervertebral disc syndrome of 
T1-T2 produces some functional impairment, is moderate, and 
productive of recurring attacks.  Thus the Board finds that 
his disability more nearly approximates the criteria for a 20 
percent rating under Diagnostic Code 5293.  See 38 C.F.R. § 
4.7 (1998).

A rating beyond 20 percent is not warranted since the record 
does not support a finding of severe symptoms with little 
intermittent relief.  The Board would point out that its 
decision in the instant case is based upon the applicable 
provisions of the VA's Schedule for Rating Disabilities.  In 
this case, the evidence of record does not present such 
"exceptional or unusual" disability pictures "as to render 
impractical the application of the regular rating schedule 
standards" and warrant the assignment of extra-schedular 
evaluations. 38 C.F.R. § 3.321(b)(1) (1998).  The record as a 
whole does not indicate such marked interference with 
industrial capacity or frequency of hospitalization as a 
result of the veteran's service-connected intervertebral disc 
syndrome at T1-T2.  The Board acknowledges that the veteran's 
service-connected thoracic spine disability results in some 
industrial impairment as indicated and contemplated by the 
currently assigned 20 percent evaluation.  

ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a low back disorder is denied.

An increased evaluation to 20 percent for intervertebral disc 
syndrome of the T1-T2 is granted, subject to the criteria 
which govern the payment of monetary awards.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

